NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued July 8, 2020
                                 Decided July 17, 2020

                                         Before

                           DIANE P. WOOD, Circuit Judge

                           AMY C. BARRETT, Circuit Judge

                           AMY J. ST. EVE, Circuit Judge

No. 20-1258

In the Matter of: ANDREW and                      Appeal from the United States District
MEGAN S. REES                                     Court for the Northern District of Illinois,
                                                  Eastern Division.

                                                  No. 19-cv-3004

                                                  John Robert Blakey,
                                                  Judge.

                                       ORDER

       Andrew and Megan Rees appeal the denial of their motion to vacate the
dismissal of their bankruptcy case. See FED. R. CIV. P. 60(b)(6). Because relief under
Rule 60(b)(6) requires extraordinary circumstances that are not present here, we affirm
the judgment.

      The Reeses, a married couple with small children, filed for Chapter 13
bankruptcy in March 2014. At the time, they owed about $400,000 to secured creditors
and $58,000 to unsecured creditors. Their five-year repayment plan required 60 monthly
payments.
No. 20-1258                                                                         Page 2



       The unsecured creditors were likely to receive most of their allowed debt and
were guaranteed over 30% of it. One of the Reeses’ major unsecured creditors, Chase
Bank, did not timely file claims on $28,000 of credit-card debt. Two consequences
flowed as a result. First, because that debt made up about a third of the unsecured debt,
the other unsecured creditors were estimated to receive over 90% (as opposed to 30%)
of the debt owed to them. Second, if the Reeses fulfilled their obligations under the five-
year plan, that debt would be discharged without payment.

       Over the course of the five-year plan, several financial blows hampered the
Reeses’ ability to make their required monthly payments. Replacing the roof of their
house in 2016 cost $6,000; braces for their daughter cost $6,200 in early 2018; and repairs
for their two high-mileage vehicles cost $20,000. Also, at the end of 2018, Andrew Rees
changed his employment to two part-time jobs, which provided lower, though more
dependable, pay.

       These events led to missed payments required under their plan, and the trustee
moved three times to dismiss the case for failure to make payments. The trustee
withdrew the first motion after the Reeses substantially cured their default, and she
withdrew the second motion after the repayment plan was modified to account for the
missed payments. Default occurred again in 2018, when the Reeses fell more than $9,000
behind on the mortgage payment, but they managed to avert foreclosure. Then, a few
months later, the trustee filed the third and final motion to dismiss the case in October
2018 when the Reeses defaulted yet another time. At that point, the Reeses had made 55
of their 60 monthly payments, totaling over $46,000. The bankruptcy court granted this
motion and dismissed the Reeses’ case for material default. Notably, during this time,
the Reeses never sought to modify their payments under the plan.

       Two months later, the Reeses invoked Federal Rule of Civil Procedure 60(b)(6) to
ask to vacate the dismissal, raising three arguments. See FED. R. BANKR. P. 9024. First,
they said, the default was caused by “unforeseen financial hardships” (the roof, braces,
and car repairs) and Andrew’s job change. Second, since the dismissal of their case, they
had come up with the money to make the missed payments and to satisfy the few that
remained on their plan. Third, a refusal to discharge their debts would cause them
unusual hardship, given how far along they were in the five-year plan and how much
money (more than $50,000 at the time of their Rule 60(b) motion) they had provided to
comply with it. The trustee opposed the motion, completed her audit of payments
No. 20-1258                                                                       Page 3

made, and refunded to the Reeses any newly tendered funds. The Reeses replied that
they were ready to return the refund and make the missed and remaining payments.

        The court denied the Reeses’ motion. It explained that the Reeses’ circumstances
were “not extraordinary,” as it “see[s] motions like this all the time. People default on
their plans. Then they race in with money and say please vacate the dismissal because
we’ve got the money.” The court further reasoned that the denial of discharge was not
itself an extraordinary hardship because the Reeses received the “benefit[s]” of paying
“down their debts during the pendency of the case” and “the automatic stay while they
made those payments.” Finally, the court stated that if it granted the Reeses’ motion, it
would “have to contradict what [it] always [does] in the face of objections from the
trustee, and that is, grant all the other ones. Then we have a disincentive for people to
make their plan payments.”

       The district court affirmed. It ruled that the bankruptcy court reasonably
concluded that the Reeses’ circumstances were not extraordinary and, thus, did not
abuse its discretion in denying the motion. And, because the bankruptcy court had
“determined that the facts failed to make the case exceptional,” the bankruptcy court’s
“concern that granting the Reeses relief would create bad precedent was well-founded.”

       On appeal, the Reeses argue that the bankruptcy court abused its discretion in
denying their motion to vacate the dismissal. They maintain that unforeseen expenses
precipitated the default, they were close to completing their bankruptcy plan, and they
could pay the remaining amount owed. The Reeses have not appealed the underlying
dismissal of their bankruptcy petition; had they done so, review would be for abuse of
discretion. In re Hall, 304 F.3d 743, 746 (7th Cir. 2002). Relief under Rule 60(b) adds
another layer of discretion. It is “an extraordinary remedy” granted “only in exceptional
circumstances.” Eskridge v. Cook County, 577 F.3d 806, 809 (7th Cir. 2009) (citing
McCormick v. City of Chicago, 230 F.3d 319, 327 (7th Cir. 2000)). And relief under
Rule 60(b)(6) in particular—the catchall provision—is even more extraordinary. In re
Neuberg v. Michael Reese Hosp. Found., 123 F.3d 951, 955 (7th Cir. 1997) (calling
Rule 60(b)(6) an “even more highly circumscribed exception in [a] rule already limited
to exceptional circumstances”). With one discretionary judgment piled on another one,
we review the decision to deny a motion under Rule 60(b) for an abuse of discretion and
will disturb that judgment “only when ‘no reasonable person could agree’ with the
decision to deny relief.” Eskridge, 577 F.3d at 809 (citing McCormick, 230 F.3d at 327).
No. 20-1258                                                                         Page 4

       The bankruptcy court reasonably concluded that circumstances preceding the
Reeses’ default were ordinary and did not warrant vacating the dismissal. The events
that the Reeses cited for missing payments—predictable car maintenance, normal roof
repairs, customary braces, and a voluntary change in jobs—are ordinary events and
may be reasonably anticipated. The Reeses furnished no evidence that compelled the
bankruptcy court to find that, in their case, they nonetheless could not have foreseen
these events and planned for them.

        But even if some of these events were so atypical that they could not have been
reasonably foreseen, the Reeses had an option other than flouting their payment
obligations and defaulting: they could have filed a motion under 11 U.S.C. § 1329 to
modify their bankruptcy plan to account for the unexpected obligations. The Reeses’
expenses did not suddenly occur in month 55 of their 60-month plan. They occurred
earlier: in 2016, when they had to repair the roof, they could have requested
modification; again, in early 2018, when they had to pay for braces, they might have
sought this relief; and throughout the five years when their car expenses added up, this
option was available. Thus, the Reeses’ contention—that by October 2018, when the
trustee filed the third motion to dismiss, it was too late to ask the court to modify the
plan—is unpersuasive.

        The bankruptcy court also reasonably rejected the Reeses’ view that, because
they were near discharge, had paid about 90% (or $50,000) of unsecured debt, and were
ready to complete their plan, refusing to vacate the dismissal would be harsh. To be
sure, Rule 60(b) is an equitable remedy, Ramirez v. United States, 799 F.3d 845, 851 (7th
Cir. 2015), so a court might reasonably conclude that a dismissal near completion of a
plan is less warranted than a dismissal at its start. (The out-of-circuit cases cited by the
Reeses so conclude.) But it does not follow that, just because a bankruptcy court may
vacate a late-in-plan dismissal, it must do so. In considering the equities, the bankruptcy
court reasonably observed that, although the Reeses had paid about 90% of the debt
owed to unsecured creditors, that was “all money that these folks have owed”; paying it
back was thus not a gratuitous gesture. And even if a 90% repayment rate was
relatively high compared to other bankruptcy plans, as the Reeses maintain, the
bankruptcy court could reasonably attribute that rate, not to the Reeses’ industry, but to
the failure of Chase—the Reeses’ major unsecured creditor—to file a claim.

       This analysis suggests that the Reeses’ arguments would not compel a reversal of
a discretionary decision to dismiss their bankruptcy case; they therefore do not compel
a reversal of a discretionary refusal to grant Rule 60(b) relief. Furthermore, “[t]hat rule
No. 20-1258                                                                         Page 5

is designed to allow modification in light of factual information that comes to light only
after the judgment, and could not have been learned earlier.” Gleash v. Yuswak, 308 F.3d
758, 761 (7th Cir. 2002); see also In re Taylor, 575 B.R. at 394 (even more true in a
Rule 60(b)(6) context). The only circumstance that arose after dismissal was the Reeses’
claim that they could now pay the debt remaining on their bankruptcy plan. But the
bankruptcy court considered that fact and stated that it sees similar circumstances “all
the time,” so it reasonably deemed this “new” situation was ordinary. See Eskridge,
577 F.3d at 810 (The test is “not whether the district court might have decided
differently, but whether the court’s denial of the … Rule 60(b) motion was
unreasonable.”).

        Finally, the Reeses argue that the bankruptcy court made a reversible error of
law. See Ramirez, 799 F.3d at 849 (abuse of discretion when court commits material legal
error). The court, the Reeses contend, wrongly feared that by granting relief in this case,
it would lose its discretion to deny relief in future cases. For support, they cite this
statement from the court: “These circumstances are ordinary. And if I grant this motion,
I’ll have to grant … all the other ones.” (Emphasis added.) But the most natural reading
of the court’s statement that is that granting the Reeses’ motion would create bad
precedent: it would treat ordinary circumstances as extraordinary ones and incentivize
late payments. See In re Mrozinski, 489 B.R. 818, 823 (Bankr. N.D. Ind. 2013) (denying
Rule 60(b) motion in part because “[t]o grant the debtor's motion because he has now
done something he should have done months ago would encourage others to [do the
same] without much danger of jeopardy”). Avoiding bad precedent is appropriate
judicial business, so the bankruptcy court did not commit a legal error.

                                                                               AFFIRMED